          Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 1 of 8



 1 ANNE M. BEVINGTON (SBN 111320)
   TINO X. DO (SBN 221346)
 2 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 3
   Alameda, CA 94502104
 4 (510) 906-4710
   abevington@sjlawcorp.com
 5 tdo@sjlawcorp.com

 6 Attorneys for Plaintiffs

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 CALIFORNIA SERVICE EMPLOYEES HEALTH                          CASE NO.:
   & WELFARE TRUST FUND, CHRISTOPHER
12 BOUVIER, Trustee, CHARLES GILCHRIST,                         COMPLAINT
   Trustee, DAVID HUERTA, Trustee, RAYMOND
13
   C. NANN, Trustee, MARK SHARWOOD, Trustee,
14 and LARRY T. SMITH, Trustee,

15          Plaintiffs,

16 vs.

17
   BLACKSTONE CONSULTING, INC., a California
18 corporation,

19          Defendant.
20

21                                              PARTIES
22          1.   Plaintiff California Service Employees Health & Welfare Trust Fund (“the Trust”) is a
23 multiemployer joint labor-management welfare fund established pursuant to Section 302(c) of the

24 Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c). The Trust maintains an

25 administrative office in San Francisco, California. Its purpose is to provide health and welfare and

26 related benefits to the eligible employees of employers who contribute to the Trust pursuant to
27 various consecutive collective bargaining agreements (“Bargaining Agreements”) between local

28 unions affiliated with the Service Employees International Union (“SEIU”).
                                                  -1-
                                                                                         COMPLAINT
                                                                                            Case No.
           Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 2 of 8



 1           2.   Plaintiffs Christopher Bouvier, Charles Gilchrist, David Huerta, Raymond C. Nann,

 2 Mark Sharwood, and Larry T. Smith are Trustees of the Trust. Trustees are fiduciaries with respect

 3 to the Trust as defined in 3(21)(A) of Employee Retirement Income Security Act (“ERISA”), 29

 4 U.S.C. § 1002(21)(A), and are collectively the “plan sponsor” within the meaning of 3(16)(B)(iii)

 5 of ERISA, 29 U.S.C. §§ 1002(16)(B)(iii).

 6           3.   Defendant Blackstone Consulting, Inc., a California corporation, (“Defendant”) is a

 7 corporation registered to do business in the State of California with its principal place of business

 8 located in in Los Angeles, California. Defendant is principally engaged in the business of

 9 providing services in environmental, security, facilities maintenance, staffing and food service

10 management. The business of Defendant affects commerce within the meaning of Section 301 of

11 the LMRA, 29 U.S.C. § 185.

12                                             JURISDICTION

13           4.   Jurisdiction exists in this Court over the claims asserted by the Plaintiffs by virtue of

14 ERISA Section 502, 29 U.S.C. § 1132, in that the Plaintiffs seek to enforce the provisions of

15 ERISA and the terms of their plans, seek to enjoin the acts and practices that violate ERISA, seek

16 equitable relief to redress such violations, and seek all other appropriate relief under ERISA.

17           5.   Jurisdiction exists in this Court over all the claims by virtue of Section 301 of the

18 Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185, in that the Plaintiffs seek to

19 enforce the terms and conditions of the Bargaining Agreements between the employer and a labor
20 organization.

21           6.   To the extent jurisdiction over any claim does not exist under ERISA and/or the

22 LMRA, supplemental jurisdiction exists in this Court over such claims by virtue of 28 U.S.C. §

23 1367 in that they arise out of a common nucleus of operative facts that form the basis of the

24 federal claims asserted herein, each of which has a substantial ground in federal jurisdiction and it

25 would further judicial economy, convenience, fairness and comity to exercise jurisdiction over the

26 claims.
27 / / /

28 / / /
                                                       -2-
                                                                                               COMPLAINT
                                                                                                  Case No.
          Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 3 of 8



 1                                                  VENUE

 2          7.   Venue exists in this Court with respect to the claims under ERISA Section 502(e)(2),

 3 29 U.S.C. § 1132(e)(2), because the Trust is administered in this district.

 4                                    INTRADISTRICT ASSIGNMENT

 5          8.   The basis for assignment of this action to this Court’s San Francisco and Oakland

 6 Division is that a substantial part of the events and omissions giving rise to Plaintiffs’ claims

 7 occurred in the City and County of San Francisco, where the Trust is administered.

 8                                          APPLICABLE LAW

 9          9.   Section 515 of ERISA, 29 U.S.C. § 1145, requires that employers who are obligated to

10 make contributions to a multiemployer plan do so in accordance with the terms of the Bargaining

11 Agreement.

12          10. ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2), provides as follows:

13                  In any action under this title by a fiduciary for or on behalf of a plan to enforce

14                  Section 515 in which a judgment in favor of the plan is awarded, the court shall

15                  award the plan:

16                         (A)     the unpaid contributions,

17                         (B)     interest on the unpaid contributions,

18                         (C)     an amount equal to the greater of:

19                                 (i)     interest on the unpaid contributions, or
20                                 (ii)    liquidated damages provided for under the plan in an amount

21                                         not in excess of 20 percent (or such higher percentage as

22                                         may be permitted under Federal or State law) of the amount

23                                         determined by the court under subparagraph (A),

24                         (D)     reasonable attorney’s fees and costs of the action, to be paid by the

25                                 defendant, and

26                         (E)     such other legal or equitable relief as the court deems appropriate.
27          11. ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a civil action by the

28 Trustees as ERISA fiduciaries:
                                                      -3-
                                                                                              COMPLAINT
                                                                                                 Case No.
          Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 4 of 8



 1                 (A)     to enjoin any act or practice which violates any provision of this title or the
                           terms of the plan, or
 2
                   (B)     to obtain other appropriate equitable relief
 3

 4                         (i)    to redress such violations, or
                           (ii)   to enforce any provision of this title or the terms of the plan.
 5

 6          12. ERISA Section 209, 29 USC § 1059, recordkeeping and reporting requirements, states

 7 in relevant part:

 8                         (a)(1) Except as provided by paragraph (2) every employer shall, in
                           accordance with regulations prescribed by the Secretary, maintain records
 9                         with respect to each of his employees sufficient to determine the benefits
                           due or which may become due to such employees.
10

11          13. The Trustees have a right under ERISA to conduct an audit of a contributing
12 employer’s relevant books and records under the terms of the Trust Agreements. Central States,

13 Southeast and Southwest Areas Pension Fund v Central Transport, Inc., 472 US 559 (1985), reh’g

14 denied 473 U.S. 926.

15                                                 FACTS
16          14. At all times relevant to this Complaint, Defendant was a party and bound by a
17 collective bargaining agreement with Service Employees International Union – United Service

18 Workers West (“the Union”) covering Defendant’s employees (“the Bargaining Agreement”).

19 The Bargaining Agreement required that Defendant contribute to the Trust at specified rates per
20 month on behalf of its eligible employees.

21          15. As an employer participating in the Trust, and pursuant to the terms of its Bargaining
22 Agreement, Defendant is bound by the Agreement and Declaration of Trust (“Trust Agreement”)

23 establishing the Trust, the terms of the Trust’s Plan Documents, and the rules, regulations and

24 policies adopted by the Trustees under the authority of the Trust Agreement.

25          16. Defendant’s contractual duty under the Bargaining Agreement requires it to timely
26 make payment in full of the required contributions to the Trust according to its terms or the terms
27 of the Bargaining Agreement, under ERISA Section 515, 29 U.S.C. § 1145.

28
                                                     -4-
                                                                                             COMPLAINT
                                                                                                Case No.
          Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 5 of 8



 1          17. At all times relevant to this action, under Article IV, Sections 4 and 5 of the Trust

 2 Agreement, and under their Bargaining Agreements, contributing employers were required to

 3 submit complete monthly remittance reports of all eligible employees covered by the Bargaining

 4 Agreement along with contributions owed, to the Trust on or before the 15th day of each month

 5 following the month in which the covered work was performed. Article IV, Section 4 of the Trust

 6 Agreement provided that an employer may be compelled by legal proceeding to prepare, submit

 7 and file with the Trust proper reports for any period for which the employer failed to file, and that

 8 until the proper report is filed by the employer and accepted by the Trust, the amount due from the

 9 employer shall be deemed to be not less than the amount due pursuant to the most recent complete

10 report filed by the employer.

11          18. At all times relevant to this action, under Article IV, Sections 5 and 6(a) of the Trust

12 Agreement, contributions received by the Trust after the 20th day of the month following the

13 month in which the covered work was performed were deemed delinquent.

14          19. At all times relevant to this action, in accordance with ERISA Section 502(g)(2)(B),

15 29 U.S.C. § 1132(g)(2)(B), Article IV, Section 6(c) of the Trust Agreement provided that

16 delinquent contributions shall accrue interest at the rate of ten percent (10%) simple interest per

17 annum from the due date until paid.

18          20. At all times relevant to this action, in accordance with ERISA Section 502(g)(2)(C),

19 29 U.S.C. § 1132(g)(2)(C), Article IV, Section 6(b) of the Trust Agreement provided that after the
20 filing of a lawsuit, the employer shall be obligated to pay liquidated damages in an amount equal

21 to the greater of: (1) 20% of the amount of the delinquent contributions, or (2) interest on the

22 delinquent contributions as calculated under Article IV, Section 6(c) of the Trust Agreement.

23          21. At all times relevant to this action, in accordance with ERISA Section 502(g)(2)(D)

24 and (E), 29 U.S.C. § 1132(g)(2)(D) and (E), Article IV, Section 8 of the Trust Agreement

25 provided that in the event of a lawsuit, in addition to the delinquent contributions, interest and

26 liquidated damages due to the Trust, the delinquent contributing employer shall pay to the Trust
27 all attorneys’ fees incurred in the litigation and any audit fees incurred in the audit and in

28 connection with the litigation.
                                                     -5-
                                                                                             COMPLAINT
                                                                                                Case No.
          Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 6 of 8



 1          22. In or about December 2019, an audit was completed of Defendant’s payroll records

 2 for the period June 1, 2015 through June 30, 2019, which revealed omissions by Defendant in the

 3 payment of contributions due by Defendant to the Trust during the audit period. In or about June

 4 2020, the audit was revised and finalized, resulting in Defendant’s owing delinquent contributions

 5 to the Trust in the amount of $15,904.83 in underpayments. Simple interest at 10% per annum on

 6 the unpaid contribution amount calculated through September 8, 2020 totals $3,360.63 and

 7 continues to accrue at the rate of $4.36 per day. Liquidated damages are owed at 20% of the

 8 unpaid audit amount totaling at least $3,180.97, or interest, whichever is greater. Defendant is

 9 therefore in breach of the CBA in effect during the above period and thereby breached the terms of

10 the Trust Agreement to which Defendant is bound, and is therefore liable to the Trust for payment

11 of contributions found to be due on audit, interest, an amount equal to the greater of 20%

12 liquidated damages or interest, reasonable attorney’s fees and costs, and audit fees.

13          23. Defendant also underpaid its January 2020 welfare contributions by $4,777.25 by

14 improperly applying an opt-out credit for an employee for the period August 2019 through

15 December 2018 hours worked.

16          24. During the period January 2020 to the present, itemized demands have been made

17 upon Defendant for payment of the above-described delinquent contributions, pre-litigation

18 liquidated damages and interest. Despite the demands, Defendant has refused and continues to

19 refuse to pay the amounts owed.
20                                 FIRST CAUSE OF ACTION
               For Payment of Delinquent Contributions, Interest, Liquidated Damages,
21                         Attorneys’ Fees and Costs Against Defendant

22          25. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 26, above as

23 though fully set forth herein.

24          26. Defendant as a party to the Bargaining Agreement agreed to be bound by the terms

25 thereof and by the Terms of the Trust Agreement and Plan document.

26          27. By failing to make the required payments to the Trust, Defendant breached the
27 Bargaining Agreement and Trust Agreements and is in violation of ERISA § 515, 29 U.S.C. §

28 1145, and LMRA § 301(a).
                                                    -6-
                                                                                           COMPLAINT
                                                                                              Case No.
            Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 7 of 8



 1           28. As a result of the delinquencies alleged herein, Defendant’s employees covered by the

 2 Bargaining Agreement lost eligibility for benefits, and Defendant is therefore liable for their lost

 3 benefits.

 4           29. Therefore, Defendant is liable for payment of delinquent contributions due and owing

 5 Plaintiff Trust, for interest, liquidated damages, costs, attorneys’ fees and accountants’ fees as

 6 provided for under ERISA Section 502(g)(2), 29 U.S.C. § 1132(g)(2), for interest and liquidated

 7 damages due on late-paid contributions, and for the amount of any benefits lost by the Trust’s

 8 participants or beneficiaries as a result of Defendant’s delinquency, according to proof.

 9           30. Defendant is also liable for payment of any additional delinquent contributions that

10 may be revealed by audit or during discovery or investigation of this matter, and any additional

11 contributions that may become delinquent prior to judgment, plus interest and liquidated damages

12 on any such amounts.

13           31. Plaintiffs are without adequate remedy at law and the Trust and its participants and

14 beneficiaries will suffer continuing and irreparable injury, loss and damage unless Defendant is

15 ordered specifically to perform all obligations required on Defendant’s part to be performed under

16 ERISA, 29 U.S.C. §§ 1101-1381, the Bargaining Agreement, and the Trust Agreement, including

17 but not limited to the submission of delinquent monthly remittance reports and the payment of

18 benefits lost by its employees due to Defendant’s delinquency; and to pay all contributions,

19 interest, liquidated damages, costs, attorneys’ fees and accountants’ fees determined to be due
20 Plaintiff Trust.

21                                        PRAYER FOR RELIEF

22           WHEREFORE, Plaintiffs pray as follows:

23           1.   For judgment against Defendant, in favor of the Plaintiffs, in an amount equal to at

24 least:

25                    (a)   All unpaid contributions due at time of Judgment, according to proof,

26 including those specified above as well as any other contributions determined as due by audit or
27 otherwise pursuant to ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

28
                                                     -7-
                                                                                            COMPLAINT
                                                                                               Case No.
         Case 3:20-cv-06325-LB Document 1 Filed 09/08/20 Page 8 of 8



 1                  (b)   Interest on all unpaid contributions at the rates set in accordance with the

 2 Bargaining Agreement, the Trust Agreement, and ERISA Section 502(g)(2)(B), 29 U.S.C. §

 3 1132(g)(2)(B).

 4                  (c)   Liquidated damages in an amount equal to the greater of

 5                          (i)    Interest on the unpaid contributions, or

 6                          (ii)   Liquidated damages provided for under the Bargaining Agreement

 7                                 on the aforementioned unpaid contributions in accordance with the

 8                                 Bargaining Agreement, the Trust Agreement and ERISA Section

 9                                 502(g)(2)(C), 29 U.S.C. § 1132(g)(2)(C).

10                  (d)   Liquidated damages and interest at the rates set in accordance with the

11 Bargaining Agreement and the Trust Agreement on any contributions paid late to the Trust.

12                  (e)   Plaintiffs’ reasonable attorneys’ fees and costs of this action in accordance

13 with ERISA Section 502(g)(2)(D), 29 U.S.C. § 1132(g)(2)(D); reasonable attorneys’ fees and

14 costs in accordance with the Trust Agreement and in accordance with LMRA Section 301, 29

15 U.S.C. § 185;

16         2     That the Court retain jurisdiction of this case pending compliance with its orders; and

17         3.    For such other and further relief as the Court may deem just and proper.

18 Date: September 8, 2020.                       SALTZMAN & JOHNSON LAW CORPORATION

19
20                                                By:     /s/
                                                          Tino X. Do
21                                                        Attorneys for Plaintiffs
22

23

24

25

26
27

28
                                                    -8-
                                                                                            COMPLAINT
                                                                                               Case No.
